Citation Nr: 0216760	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  00-00 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to January 1, 1994 for 
the grant of a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  The Board remanded this matter to 
the RO for additional development in March 2001.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The earliest date as of which it is factually 
ascertainable that the veteran became totally disabled so as 
to meet the criteria for TDIU was January 1, 1994.


CONCLUSION OF LAW

The criteria for an effective date prior to January 1, 1994 
for the grant of TDIU have not been met.  38 U.S.C.A. 
§§ 5103A, 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the discussions in the September 1999 rating 
decision, the November 1999 Statement of the Case, and the 
September 2001 Supplemental Statement of the Case. 

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate that claim.  In the 
Statement of the Case and Supplemental Statement of the Case, 
the RO notified the veteran of all regulations pertinent to 
his claim, informed him of the reasons for the denial, and 
provided him with additional opportunity to present evidence 
and argument in support of his claim.  Therefore, the Board 
finds that the rating decision, Statement of the Case, 
Supplemental Statement of the Case, and related letters 
provided to the veteran specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered relevant treatment records and employment 
information.  In March 2001, the Board remanded the case for 
additional development that was accomplished by the RO.  
Therefore, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

The record shows that the veteran initially submitted a claim 
for service connection for gunshot wounds of the legs on July 
16, 1973.  In a rating decision issued in January 1974, the 
RO granted service connection for wound, Muscle Group XI, 
left leg, evaluated at 20 percent; wound, Muscle Group XI, 
right leg, evaluated at 10 percent; and prostatitis, 
evaluated as noncompensable, for a combined 30 percent 
schedular evaluation effective from the date of claim.

The veteran submitted a claim for increased evaluations in 
August 1981.  In a rating decision issued in September 1981, 
the RO increased the evaluation assigned to the left leg to 
30 percent, effective from March 25, 1981, the date of VA 
treatment.  As a result, the combined schedular evaluation 
was increased to 40 percent.  The veteran submitted 
additional claims for increased evaluations in July 1986, 
September 1987, and June 1991.  Rating decisions in December 
1986 and November 1987 confirmed and continued the assigned 
evaluations.

In a rating decision issued in September 1991, the RO 
increased the evaluation assigned to the left leg to 40 
percent and increased the evaluation assigned to prostatitis 
to 10 percent, for a combined 50 percent schedular evaluation 
effective from June 24, 1991, the date of receipt of claim 
for increase.

The veteran submitted a claim for TDIU and claims for 
increased evaluations in May 1995.  These claims were denied 
by the RO in August 1995.  The veteran then submitted claims 
for increased evaluations in November 1996 and May 1998.  
These claims were denied by the RO in February 1997 and June 
1998.

In a February 1999 rating decision, the RO determined that 
clear and unmistakable error had been committed in the 
January 1974 rating decision due to the failure to assign 
separate evaluations for the musculoskeletal injuries and the 
vascular changes of the veteran's legs.  Therefore, the RO 
assigned a 20 percent evaluation for wound, Muscle Group XI, 
left leg; a 10 percent evaluation for wound, Muscle Group XI, 
right leg; a 30 percent evaluation for stasis dermatitis, 
left leg; and a 30 percent evaluation for stasis dermatitis, 
right leg, effective from July 16, 1973.  

The rating for stasis dermatitis, left leg, was increased to 
60 percent effective from June 11, 1997, and the rating for 
stasis dermatitis, right leg, was increased to 40 percent 
effective from January 12, 1998.  The ratings for prostatitis 
remained the same.  These rating changes resulted in a 
combined schedular evaluation of 70 percent effective from 
July 16, 1973, 80 percent effective from June 24, 1991, and 
90 percent effective from June 11, 1997.

In June 1999, the veteran submitted a claim for TDIU.  By 
rating decision dated September 1999, the RO granted TDIU and 
Dependents' Educational Assistance effective from June 21, 
1999, the date of receipt of claim.  The veteran disagreed 
with the assigned effective date and the present appeal 
ensued.  The veteran believed that the effective date should 
be July 1973, the date of his original claim for service 
connection.

During the pendency of this appeal, a November 1999 rating 
decision found that the September 1999 rating decision had 
been clearly and unmistakably erroneous.  It assigned an 
earlier effective date of September 2, 1998, the date of a VA 
examination.  In a September 2001 rating decision, the RO 
again assigned an earlier effective date.  The RO granted an 
effective date of January 1, 1994, the earliest date that the 
RO found evidence of the veteran's unemployability.  

Statutory and regulatory provisions specify that, unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2002).

Section 5110(b)(2) of Title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  An 
application for TDIU is an application for increased 
compensation within the meaning of 38 U.S.C.A. § 5110(b)(2).  
See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also 
38 C.F.R. § 3.400(o)(2) (which provides that, if the claim is 
not received within 1 year from such date, the effective date 
is the date of receipt of claim); Harper v. Brown, 10 Vet. 
App. 125, 126-127 (1997) (holding that 38 C.F.R. 
§ 3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase).  

Thus, determining whether an effective date assigned for an 
increased rating or a grant of TDIU is proper under the law 
requires: (1) a determination of the date of the receipt of 
the claim for the increased rating; and (2) a review of all 
the evidence of record to determine when an increase in 
disability was "ascertainable."  Hazan v. Gober, 10 Vet. App. 
511, 521 (1992).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2002).

In addition, when the RO is considering entitlement to an 
increased rating for an individual whose schedular rating 
meets the minimum criteria of 38 C.F.R. § 4.16(a) and there 
is evidence of current service-connected unemployability, 
adjudication of that rating increase must also include 
consideration of a reasonably raised claim of entitlement to 
a total rating based on individual unemployability due to 
service-connected disability.  Norris v. West, 12 Vet. App. 
413 (1999); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (2001). 

Based upon the above facts, the Board finds that the veteran 
initially met the schedular criteria of 38 C.F.R. § 4.16(a) 
on June 11, 1997.  Effective that date, statis dermatitis of 
the left leg was assigned a 60 percent evaluation and the 
combined schedular evaluation was 90 percent.  Therefore, the 
veteran had one disability rated at least 40 percent, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  

As to evidence of service-connected unemployability, the 
Board finds that the record contains no evidence of 
unemployability prior to January 1, 1994.  A VA examination 
and VA treatment records prior to that date show that the 
veteran was employed at various times.  In his written 
application for TDIU submitted in May 1995, the veteran 
reported that he had worked full-time from 1992 through 1993.  
Accordingly, the record does not establish entitlement to 
TDIU prior to June 1, 1994.  The Board observes that the RO 
has granted TDIU several years before the veteran met the 
schedular requirements.  Accordingly, the Board can identify 
no basis for an earlier effective date and the appeal is 
denied.



ORDER

An effective date prior to January 1, 1994 for the grant of a 
total disability evaluation based on individual 
unemployability is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

